Case 3:17-cv-00601-MHL Document 106-2 Filed 05/01/19 Page 1 of 2 PageID# 1785



                                       EXHIBIT B


Email between Plaintiff Robert David Steele^ Defendant Goodman, and George Webb Sweigert
                               brother of Interverior Applicant

                                       (1 page)
Case 3:17-cv-00601-MHL Document 106-2 Filed 05/01/19 Page 2 of 2 PageID# 1786



  From: Robert Steele
Subject: Cancelling meeting tomorrow, available on skype, you are about to be arrested                                                        '
   Date: June 15,2017 at 8:40 AM
     To: Jason Goodman                                        George Webb

       Jason,

       I am cancelling our meeting tomorrow. You are about to be arrested by NYPD at request of USCG for fiiing a false report. George, if
       fie is not already being detailed, will be detainr ri and probably released, but tfie burden fiere is on you, Jason, as tfie source.

       I will be available for a skype Interview at any time, but the possibility of me putting myself in a room you control is now zero.

       George,

       Wayne ft^adsen is wlliing to meet you and give you a hearing I have offered to host lunch. He tells me no one has produced
       compelling proof on the Awan situation, the burden is on you.

       My impression of you, George, has not chanrjc !. it remains positive. I think you are being played by some very bad boys and I would
       be glad to have that discussion anytime you wish, in my view, our shared priority should be to separate you from Jason in terms of
       reputation and protect your following, and to continue to help each other advance over the next 90-120 days.

       I will be In the car from 1200-1700 if you are able to see this email and can call.

       Robert



       #UNRIG: httD://phibetaiota.net/unriQ/
       Personal Page: httD://robertdavidsteeie.c: i
       Group Blog: httD://Dhibetaiota.net
       Donate to Non-Profit: httD://DavDal.me/Eai u n i :
